Citation Nr: 1550707	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  12-25 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include dysthymic disorder and depressive disorder NOS.

2. Entitlement to a compensable initial rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
 
In October 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board determines that a remand is necessary to allow for further development of the claims.  First, the record reflects that the Veteran receives VA treatment on a regular basis, and but the most recent VA treatment notes are dated in June 2012.  He also testified to having received audiological treatment in the week prior to the hearing.  Therefore, all VA treatment notes for the Veteran from that date to the present should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

As for the Veteran's acquired psychiatric disorder claim, the Veteran was afforded a VA examination in February 2011, but the Board finds the opinion to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner stated that he did not believe that the Veteran's dysthymic disorder is causally related to his experiences as described in the military.  The examiner did not explain why he believes there is no relationship between the Veteran's disability and his military service.  Therefore, the Board determines that another VA examination to assess the nature and etiology of his acquired psychiatric disorder must be scheduled.

Finally, with respect to the Veteran's bilateral hearing loss, he testified in October 2015 that his hearing loss had become worse since his last VA examination in October 2010.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Thus, the Veteran should be scheduled for another VA examination to assess the current severity of his service-connected bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment records for the Veteran dated from June 2012 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2.  Schedule the Veteran for a VA examination to assess the nature and etiology of his acquired psychiatric disorder.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed psychiatric disorder began in service, was caused by service or is otherwise related to his service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

 A complete rationale must be provided for any opinion offered.

3. Schedule the Veteran for a VA examination in order to ascertain the severity of his service-connected bilateral hearing loss.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  The examiner is requested to identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The examiner is also requested to discuss the functional effects of the Veteran's bilateral hearing loss on his daily activities.  

4. Notify the Veteran that he must report for any examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of one or more of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015).
 
5. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal, including a review of all evidence received since the AOJ's last adjudication of the claims.  If any benefit sought remains denied, provide another supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




